DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (CN) 201811609716.6 filed on 27th December, 2018.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the formulas disclosed in the specification (for example on Page. 3, Line(s) 5-20; Page 4, Line(s) 15-25; Page 5, Line(s) 1-15; Page 8, Line(s) 5-26;  Page 9, Line(s) 10-20; Page 10, Line(s) 20-25; Page 11, Line(s) 5-21; Page 12, Line(s) 1-15; Page 13, Line(s) 1-16; Page 14, Equation(s) 33-34; Page 15, Equation(s) 35-39; Page 16, Line(s) 15-26; Page 17, Line(s) 10-15) are not legible . Appropriate correction is required.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the structural elements (e.g., transmission point, receiving point, underwater mobile carrier, and others) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIJA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is not explained how a horizontal distance, a depth value of the transmitting point, a depth value of the receiving point, or sound velocity gradient are “obtained”. Are these measured “by sensors” or calculated “by trigonometry”?
The instant specification describes obtaining slant distance from propagation time and benignly mentions ultra-short long baseline positioning systems and a long baseline positioning system, however is depth obtained by acoustic positioning, depth/pressure meter, line with encoder wheel, or some other apparatus? Examiner suggests clarifying the claims concerning what is measured and what is calculated.

Claim 5 is essentially the same as Claim 1 and refers to a system for determining a horizontal distance between a transmitting point and a receiving point of the method of Claim 1.  Therefore Claim 5 is rejected for the same reasons as applied to Claim 1 above.

Subsequent Dependent Claim(s) 2-4 and 6-8 fail to remedy the deficiencies set forth in the rejection of Claim(s) 1 and 5 under 35 USC § 112 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites both method and device. MPEP 2173.05(p) II. Product and Process in the Same Claim states that “[a] single claim which claim(s) both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-ATA 35 U.S.C. 112, second paragraph.” The Examiner understands that a method claim often cannot help but recite structural elements to explain the method steps, however reciting an device in the preamble of a method claim is confusing.

Claim 5 is essentially the same as Claim 1 and refers to a system for determining a horizontal distance between a transmitting point and a receiving point of the method of Claim 1.  Therefore Claim 5 is rejected for the same reasons as applied to Claim 1 above.

Subsequent Dependent Claim(s) 2-4 and 6-8 fail to remedy the deficiencies set forth in the rejection of Claim(s) 1 and 5 under 35 USC § 112 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood by the Examiner, in view on the rejections of Claim(s) 1-8 under 35 USC § 112 above, Claim(s) 1-8 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Ooishi (JP H095435 A).
Referring to Claim 1, Ooishi teaches a method for determining a horizontal distance between a transmitting point and a receiving point, the method being applied to a device for determining the horizontal distance (fig. I shows slant distance from #1 measuring device to #3 and #4 at different depths and horizontal distances; [0011]: However, in water, the speed of sound is not constant under the influence of water temperature, pressure, salt concentration, etc., so that the sound ray propagates in a vertically curved state; [0017]: As described above, according to the first aspect, the position of the stationary object existing in the water from the stationary hull is considered m consideration of the bending of the sound ray m the water) between the transmitting point (sound waves are transmitted and received by the measuring device #I) and the receiving point (sensor #5), wherein the device includes the transmitting point (measuring device #I ) mounted on a sea surface fixed platform (fig. I shows #1 on bottom of sea surface going vessel), and the receiving point is mounted on an underwater moving carrier (fig. I shows #5 attached to vessel by unlabeled cable) , the transmitting point is stationary (fig. I shows DI and D from reference level of #1), and the receiving point is capable of following the underwater moving carrier to move (fig. I shows sensor attached to vessel by unlabeled cable), the underwater mobile carrier being capable of measuring a depth and a sound velocity in real time fig. I shows slant distance from #1 measuring device to #3 and #4 at different depths and horizontal distances; [0011]: However, in water, the speed of sound is not constant under the influence of water temperature, pressure, salt concentration, etc., so that the sound ray propagates in a vertically curved state; [0017]: As described above, according to the first aspect, the position of the stationary object existing in the water from the stationary hull is considered m consideration of the bending of the sound ray m the water); the method comprising:
obtaining a depth value of the transmitting point (fig. I shows #1 measuring device at sea level with #3, #4, #5 at various depths D/D1) and a depth value of the receiving point (fig. I shows Rh and Rhl horizontal distances);
determining an area of a sound velocity profile according to the depth value of the transmitting point and the depth value of the receiving point ([0011]: the sound velocity in the medium is constant, and the sound wave travels straight in the medium. Under the assumption, the actual stationary object 3 at the depth difference D and the horizontal distance Rh is Is recognized as being at an apparent position (depth difference D .sub.1 , horizontal distance Rh .sub.1 ));
determining a sound velocity gradient according to the area of the sound velocity profile (However, in water, the speed of sound is not constant under the influence of water temperature, pressure, salt concentration, etc., so that the sound ray propagates in a vertically curved state. Specifically, the incident angle to the stationary object 3 should actually be 8, but in the past it was calculated to be 8 .sub. I (= launch depression angle 8 .sub.0) smaller than 8. Since the position measurement has been performed in the depth difference, it is what was both error .sub.(D-D 1, Rh I -Rh) occurs in horizontal distance);
determining the horizontal distance between the transmitting point and the receiving point according to the sound velocity gradient (fig. I shows Rh and Rhl horizontal distances).
Claim 5 is essentially the same as Claim 1 and refers to a system for determining a horizontal distance between a transmitting point and a receiving point of the method of Claim 1.  Therefore Claim 5 is rejected for the same reasons as applied to Claim 1 above.

Subsequent Dependent Claim(s) 2-4 and 6-8 remain anticipated by Ooishi in view of their dependencies to Independent Claim(s) 1 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645